     Case 2:20-cv-01245-TLN-JDP Document 15 Filed 01/27/21 Page 1 of 6


 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    DAVID SWANK PRINCE,                               Case No. 2:20-cv-01245-TLN-JDP (PC)
10                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                        THAT PLAINTIFF’S AMENDED
11           v.                                         COMPLAINT BE DISMISSED FOR
                                                        FAILURE TO STATE A CLAIM
12    MICHAEL RAMSEY, et al.,
                                                        OBJECTIONS DUE IN 14 DAYS
13                       DEFENDANTS.
                                                        ECF No. 14
14

15

16          Plaintiff David Swank Prince is a county jail inmate proceeding without counsel in this
17   civil rights action brought under 42 U.S.C. § 1983. His initial complaint was dismissed for
18   failure to state a claim. ECF No. 9. Plaintiff has now filed an amended complaint, which alleges
19   numerous instances of interference with his access to courts. ECF No. 14. I have reviewed those
20   claims and, for the reasons stated below, find that they should be dismissed for failure to state a
21   claim. I also find that giving plaintiff further opportunity to amend is unwarranted.
22                                    Screening and Pleading Requirements
23          A federal court must screen a prisoner’s complaint that seeks relief against a governmental
24   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable
25   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a
26   claim upon which relief may be granted, or seeks monetary relief from a defendant who is
27   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).
28
                                                        1
     Case 2:20-cv-01245-TLN-JDP Document 15 Filed 01/27/21 Page 2 of 6


 1             A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 2   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 3   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

 4   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

 5   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

 6   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

 7   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

 8   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

 9   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

10   n.2 (9th Cir. 2006) (en banc) (citations omitted).

11             The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

12   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it

13   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

14   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

15   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

16   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

17   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

18                                                    Analysis

19             Plaintiff’s complaint is lengthy and contains multiple allegations of interference with his

20   access to courts. Broadly, he alleges that he is incarcerated at the Butte County Jail and that
21   county defendants—including the Sheriff and various employees at the jail—have interfered with

22   his access to courts by refusing to allow him to file administrative grievances, declining to release

23   funds to pay court filing fees, and limiting his access to the jail law library. ECF No. 14 at 9-10.

24   These claims fail because plaintiff has, for the reasons stated below, failed to allege any actual

25   injury. Alvarez v. Hill, 518 F.3d 1152, 1155 n.1 (9th Cir. 2008) (stating that “[f]ailure to show

26   that a ‘non-frivolous legal claim ha[s] been frustrated’ is fatal” to a denial of access to the courts
27   claim).

28
                                                           2
     Case 2:20-cv-01245-TLN-JDP Document 15 Filed 01/27/21 Page 3 of 6


 1          A.      Access to Federal Courts

 2          Plaintiff raises three claims related to his inability to access this federal court. First, he

 3   alleges that, on September 29, 2020, his initial complaint in this action was dismissed for

 4   “multiple technicalities that [he] had no way of knowing of because of deficiencies in the jail

 5   legal assistance.” ECF No. 14 at 13. This characterization of the dismissal is false. Plaintiff’s

 6   initial complaint was dismissed not because of any legal “technicality,” but because it was

 7   “rambling and disjointed and . . . lack[ed] the requisite specificity to survive screening.” ECF No.

 8   9 at 3.1 The problems in plaintiff’s initial complaint cannot be attributed to any lack of law

 9   library access or any “deficiencies” in legal assistance. Moreover, plaintiff’s initial complaint

10   was dismissed with leave to amend, and thus he cannot show that any non-frivolous claim has

11   been frustrated.

12          Second, plaintiff alleges that defendants refused to release funds to pay the filing fee for a

13   federal habeas action. ECF No. 14 at 13-14. A review of the docket in that action, Prince v.

14   Ramsey, 2:20-cv-01962-TLN-KJM, shows that plaintiff was granted in forma pauperis status on

15   November 9, 2020. Id. at ECF No. 6. That action remains opens and plaintiff cannot argue that

16   his habeas claim was frustrated by defendants’ alleged failure to release funds.

17          Third, he alleges that defendants have interfered with his ability to file grievances. ECF

18   No. 14 at 14. This claim fails for two reasons. First, inmates have no “constitutional entitlement

19   to a specific grievance procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

20   Second, plaintiff has not identified how defendants’ alleged interference with his ability to file
21   grievances frustrated any non-frivolous legal claim.

22          B.      Access to State Courts

23          Plaintiff has listed numerous instances of alleged interference with access to state courts,

24   none of which are adequately pled. He alleges that state court discovery requests, a Pitchess

25   motion,2 and three separate state habeas actions were denied based on unspecified “technicalities”

26   1
       I note that the previous screening was conducted by Magistrate Judge Brennan. The case was
27   afterwards reassigned to me.
     2
       A Pitchess motion, filed under California state law, seeks to obtain discovery from a law
28   enforcement officer’s personnel file.
                                                        3
     Case 2:20-cv-01245-TLN-JDP Document 15 Filed 01/27/21 Page 4 of 6


 1   that he attributes to “deficiencies in jail legal assistance.” ECF No. 14 at 11-13. These claims are

 2   too vague to proceed. Plaintiff has made no effort to describe how jail legal assistance was

 3   inadequate or how it contributed to the failure of his state court filings.

 4          Plaintiff also alleges that, in a series of state court criminal hearings, his rights were

 5   violated by the presiding judge. See, e.g., id. at 17 (“Plaintiff was forced to attend video court

 6   without counsel [and] the court used trickier (sic) to violate the plaintiff[’s] rights.”). State court

 7   judges are immune from suit for all actions taken within their jurisdiction. See Stump v.

 8   Sparkman, 435 U.S. 349, 364 (1978). To the extent that he believes that a criminal conviction

 9   violates his constitutional rights, his remedy lies in filing a habeas action—which, as noted above,

10   he has already done.

11          Plaintiff does allege that, on July 7, 2020, county defendants denied his request for law

12   library access, which he sought to prepare a defense and to watch body-cam footage of the day of

13   his arrest. ECF No. 14 at 19. This claim fails for two reasons. First, plaintiff does not allege

14   actual injury; he does not allege that he was never able to prepare a defense or to watch the body-

15   cam footage—only that he was not able to perform these actions on that day. Second, this claim

16   cannot proceed in a section 1983 action because its success would call into question the validity

17   of his criminal conviction. See Preiser v. Rodriguez, 411 U.S. 475, 484 (1973) (A civil rights

18   action under § 1983 “is a proper remedy for a state prisoner who is making a constitutional

19   challenge to the conditions of his prison life, but not to the fact or length of his custody.”); see

20   also Delarm v. Growe, No. 2: 15-cv-2258 KJM KJN P, 2016 U.S. Dist. LEXIS 46705, *9 (E.D.
21   Cal. 2016) (holding that “claims by prisoners for damages based on alleged denial of access to the

22   law library, etc., to aid them in challenging some aspect of their conviction or sentence, are Heck

23   barred unless the conviction or sentence has been overturned”).

24          C.      Leave to Amend

25          I find that giving plaintiff further leave to amend is unwarranted. Many of his claims

26   cannot be saved by amendment. His allegations regarding access to federal court and the actions
27

28
                                                         4
     Case 2:20-cv-01245-TLN-JDP Document 15 Filed 01/27/21 Page 5 of 6


 1   of the state court judge(s) presiding over his proceedings cannot proceed for the reasons stated

 2   above. Additionally, I am troubled by the lack of relation between plaintiff’s initial complaint

 3   and his amended one. Theinitial complaint raised no access to court claims whatsoever. Instead,

 4   he alleged that: (1) officers with the Butte County Sheriff’s department had harassed him for

 5   years and arrested him on false charges, (2) his public defenders were part of a conspiracy to

 6   prolong his incarceration, (3) officers at the Butte County Jail violated his rights under the

 7   Americans with Disabilities Act, (4) he was not receiving constitutionally adequate medical care,

 8   and (5) he was not receiving his requested religious diet. ECF No. 1 at 3-11. When his initial

 9   complaint was dismissed, Judge Brennan warned plaintiff that he could not “change the nature of

10   this suit by alleging new, unrelated claims.” ECF No. 9 at 4. Plaintiff ignored that direction.

11   Filing a lawsuit is not an invitation to bring as many different claims as necessary until something

12   “sticks.” Giving plaintiff further leave to amend might invite an entirely new and unrelated set of

13   claims.

14             Accordingly, it is recommended that plaintiff’s amended complaint, ECF No. 14, be

15   dismissed without prejudice but without leave to amend.

16             I submit these findings and recommendations to the district judge under 28 U.S.C.

17   § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District Court,

18   Eastern District of California. Within 14 days of the service of the findings and

19   recommendations, the parties may file written objections to the findings and recommendations

20   with the court and serve a copy on all parties. That document should be captioned “Objections to
21   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

22   and recommendations under 28 U.S.C. § 636(b)(1)(C).

23   IT IS SO ORDERED.
24

25   Dated:       January 26, 2021
                                                        JEREMY D. PETERSON
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                                                        5
     Case 2:20-cv-01245-TLN-JDP Document 15 Filed 01/27/21 Page 6 of 6


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           6
